Citation Nr: 1618254	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for asthma.

2.  Propriety of the removal of the Veteran's daughter, K.J.H., from her compensation award as of December 17, 2011.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision and a June 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 30 percent rating for asthma and removed K.J.H. as the Veteran's dependent school child, respectively.

In February 2016, the Veteran testified at a Board video-conference hearing regarding her increased rating claim before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, she waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the December 2012 statement of the case.  Additionally, later that month, she submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's claim for an increased rating for her asthma, her representative contended at the February 2016 Board hearing that her asthma warrants a 60 percent rating dating back to 2008.  See Board hearing transcript at 3.  The representative further asserted that the Veteran had been taking corticosteroids for her asthma for a whole year, after which she was started on Xolair injections weekly or twice a month and that Veteran's FEV-1 had not been substantially affected even given the difficulty with her asthma.  The Veteran testified that Dr. M. at the Salisbury, North Carolina, VA Medical Center (VAMC) had put her on the steroids, but told the Veteran that they were not good for her body.  Thus, Dr. M. wanted her to go a private clinic, Carolina Asthma & Allergy Center (Carolina Asthma), for the Xolair injections.  The Veteran testified that she was on the steroids for "about a year, maybe a year and a couple of months."  See Board hearing transcript at 6.  The Veteran further testified that her asthma resulted in at least four attacks over a year's time period. 

Regarding the Veteran's steroid treatment, the evidence of record is unclear as to the duration and frequency of such treatment.  In this regard, a Salisbury VAMC treatment record from May 28, 2009, shows that Dr. M. diagnosed the Veteran with asthma and noted that such was clinically severe, though between acute attacks, her pulmonary function was mildly impaired.  Dr. M. further explained that, at that time, the requirement of an oral steroid prescription indicated a progression of her asthma severity and possible impact on her asthma disability rating.  At that point, she required additional steroid medication on a regular basis and a short course of prednisone to resolve the residual aspects of her current attack.  The listed asthma regimen at that time included prednisone, 5 mg tablet every other day, with a tapering daily regimen to be used if the asthma worsened.  Additionally, Dr. M. opined that the Veteran's asthma had significantly deteriorated, requiring regular bronchodilator and oral anti-inflammatory medication, including prednisone more than three times per year.  Additionally, in a June 16, 2009, VA treatment record, Dr. M. noted that the Veteran reported taking daily prednisone.

The Veteran was afforded VA examinations in February 2009 and September 2009.  The February 2009 examiner reported that the Veteran was not taking steroids, and the September 2009 examiner reported that the Veteran was taking oral steroids at least daily since May 2009.  In a September 2009 authorization and consent to release information to VA, the Veteran indicated that her start date of treatment at Carolina Asthma was in July 2009.  The Veteran's Carolina Asthma records include a July 2009 letter indicating that the Veteran required prednisone, 10 mg p.o. per day.  Thus, it is not clear from the record as to the length of time she required daily steroids, given that it appears that Dr. M. started her on oral steroids in May 2009 with subsequent treatment at Carolina Asthma a couple of months later in July 2009, and Xolair injections starting as early as September 2009.

The Board further notes that the rating criteria for asthma takes into consideration not only the results of pulmonary function tests, but the frequency of exacerbations, and the nature, duration, and frequency of treatment.  In this regard, "daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications)" results in a 100 percent rating and "intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids" results in a 60 percent rating.  Thus, as the Veteran has testified to increased symptomatology associated with her asthma and the nature, duration, and frequency of her treatment is unclear from the record, the Board finds a remand is necessary to obtain any outstanding records from VA facilities, Carolina Asthma, and any private emergency room where she was treated for an asthma attack, and to obtain a VA examination with a clarifying opinion regarding the nature and severity of her asthma during the appeal period, to include the nature, duration, and frequency of treatment.    

In this regard, the VA examiner should clarify the nature, i.e., inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, systemic (oral or parenteral) corticosteroids, systemic (oral or parenteral) high dose corticosteroids, or immuno-suppressive medications, duration, i.e., start and end dates, and frequency, i.e., daily or intermittent (at least three per year) of treatment during the appeal period. 

With regard to the remaining issue on appeal, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  In a June 2014 letter, the RO notified the Veteran that her daughter, K.J.H., was removed from her award as a dependent child, effective December 17, 2011, the date K.J.H. finished school.  Thereafter, in July 2014, the Veteran entered a notice of disagreement as to the propriety of the removal of K.J.H., from her compensation award as of December 17, 2011.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to her asthma.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from April 2015 to the present from the VA facilities in Salisbury, Charlotte, and Hampton, and any additional records from Carolina Asthma and Allergy or any private emergency room where she was treated for an asthma attack.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and severity of her asthma.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.   

(A)  The examiner should perform a contemporaneous examination that includes all necessary clinical examinations and testing, including pulmonary functioning testing.  He or she should describe the nature, severity, and frequency of all manifestations of the Veteran's asthma, to include any exacerbations, and the timing, nature, and frequency of any medications.

(B)  The examiner should review the entirety of the record dated from November 2007 to the present and address the following inquiries:

(i)  At any point referable to the appeal period, did the Veteran's asthma result in at least monthly visits to a physician for required care of exacerbations?  If so, please identify the specific time period where the Veteran was seeking such monthly treatment.

(ii)  At any point referable to the appeal period, did the Veteran's asthma result in more than one attack per week with episodes of respiratory failure?  If so, please identify the specific time period where the Veteran's asthma resulted in such attacks.

(iii)  At any point referable to the appeal period, did the Veteran's asthma require intermittent (at least three per year) courses of systemic (oral or parental) corticosteroids?  If so, please identify the specific time period where the Veteran's asthma required such treatment.  

(iv)  At any point referable to the appeal period, did the Veteran's asthma require daily use of systemic (oral or parental) high dose corticosteroids or immuno-suppressive medications?  If so, please identify the specific time period where the Veteran's asthma required such treatment.  

(v)  Please list all medications prescribed for the Veteran's asthma since November 2007 and indicate whether are (a) inhalational or oral bronchodilator therapy, (b) inhalational anti-inflammatory medication, (c) systemic (oral or parenteral) corticosteroids, (d) systemic (oral or parenteral) high dose corticosteroids, or (e) immuno-suppressive medications.  In this regard, the examiner should specifically indicate into which category prednisone and Xolair fall.

(vi)  Please indicate the start and end dates for each medication that the Veteran was prescribed for her asthma during the appeal period, and frequency that such was taken/administered.

(vii)  Please describe the functional impact the Veteran's asthma has on her daily life and employability.
 
A rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an initial rating in excess of 30 percent for asthma should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  Provide the Veteran and her representative with a statement of the case regarding the issue of the propriety of the removal of the Veteran's daughter, K.J.H., from her compensation award as of December 17, 2011.  Advise the Veteran of the time period in which to perfect her appeal.  If the Veteran perfects her appeal in a timely fashion, then return this issue to the Board for appellate review, as appropriate.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




